NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                              FOR THE NINTH CIRCUIT                         SEP 26 2013

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

NATALIYA KYRYLENKO,                               No. 12-70590

               Petitioner,                        Agency No. A075-758-576

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 24, 2013 **

Before:        RAWLINSON, N.R. SMITH, and CHRISTEN, Circuit Judges.

       Nataliya Kyrylenko, a native and citizen of Ukraine, petitions for review of

the Board of Immigration Appeals’ (“BIA”) denial of her motion to reopen

removal proceedings. Our jurisdiction is governed by 8 U.S.C. § 1252. We review

for abuse of discretion the BIA’s denial of a motion to reopen. Najmabadi v.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Holder, 597 F.3d 983, 986 (9th Cir. 2010). We deny in part and dismiss in part the

petition for review.

      The BIA did not abuse its discretion in denying Kyrylenko’s motion to

reopen as untimely because the motion was filed over four years after the BIA’s

final decision, see 8 C.F.R. § 1003.2(c)(2), and Kyrylenko failed to establish

materially changed circumstances in Ukraine to qualify for the regulatory

exception to the time limitations for motions to reopen, see 8 C.F.R.

§ 1003.2(c)(3)(ii); Najmabadi, 597 F.3d at 988-89 (evidence of changed

circumstances must be qualitatively different from what could have been presented

at prior hearing).

      We lack jurisdiction to review the BIA’s decision not to exercise its sua

sponte authority to reopen proceedings. See Mejia-Hernandez v. Holder, 633 F.3d

818, 823-24 (9th Cir. 2011).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          2                                      12-70590